Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding to challenge a tier III determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has since been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the manda*1439tory $5 surcharge has been refunded to petitioner’s inmate account. Given that petitioner has received all of the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Simmons v Kirkpatrick, 142 AD3d 1245, 1245 [2016]).
McCarthy, J.P., Lynch, Devine, Clark and Mulvey, JJ., concur.
Adjudged that the petition is dismissed, as moot, without costs.